GIBBONS, Circuit Judge,
concurring and dissenting:
I agree completely with Judge Rosenn’s analysis of the legal and factual issues in this case, but I do not agree with his proposed judgment. He remands with a direction that the plaintiffs’ motion for partial summary judgment be granted. I do not think the case is ripe for summary disposition. Certainly on this record partial summary judgment in favor of the defendants should not have been granted. And certainly, as Judge Rosenn’s opinion ably demonstrates, the events which resulted in a dilution of the voting power of the original employer representative show a strong possibility that a combination of alliances between competing interests could result in the union domination of the fund. That, of course, is the evil against which the legislation is directed. I do not read Judge Ro*230senn’s opinion as laying down a per se rule against changes in the makeup of the trustees to reflect either new union constituency or new management contributors, but I fear his opinion will be misunderstood. While the dangers of union domination appear to be strong in this instance, I do not think they are so overwhelming that the necessity for injunctive relief should be decided on summary judgment. I would remand for a hearing, and for findings of fact as to the likelihood of union domination by virtue of the division among the employer representatives. Judge Rosenn rejects a standard that would require a finding of an actual evil alliance before relief can be granted, and I agree that so strict a standard of proof would be inappropriate. But the mere possibility of such an alliance, in my view, imposes too low a threshold for injunctive relief. Congress, after all, settled on equal representation as the appropriate safeguard. I would require a finding that the new arrangement poses a substantial threat rather than a possible danger to the equal representation safeguard. Although the case for meeting the substantial threat standard on the papers before us is a strong one, it does not, I think, meet the requirements of Fed.R.Civ.P. 56 and 65.